DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a front differential coupled to the front axle (claim 1, 13, and 19), and a transfer case disposed within the housing (claims 1 and 19), an engine mount (claims 3, 9, and 19), an actuator (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abend et al. U.S. 2004/0074686 (“Abend”).  Abend discloses a military vehicle (abstract) comprising: 
a front axle (12); 
a rear axle (22); 
a front differential (paragraph [0013] coupled to the front axle; 
an engine [0022]; 
a transmission ([0022], 58, 94) coupled to the engine; and 
a transaxle (20) including: 
a housing (fig. 5); 
a transfer case (40) disposed within the housing; and 
a rear differential (120) disposed within the housing; wherein the transfer case is coupled to the transmission, the front differential, and the rear differential; and wherein the rear differential is coupled to the rear axle.

Claims 1, 2, and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kanenobu et al. U.S. 2008/0041048 (“Kanenobu”).  Kanenobu discloses a military vehicle [0002] comprising: 
a front axle (95); 
a rear axle (94); 
a front differential [0050] coupled to the front axle; 
an engine (14); 
a transmission (37) coupled to the engine; and 
a transaxle ([0016], 9) including: 
a housing (abstract, 3); 
a transfer case (fig. 1, 78) disposed within the housing; and 
a rear differential (79) disposed within the housing; wherein the transfer case is coupled to the transmission, the front differential, and the rear differential; and wherein the rear differential is coupled to the rear axle.
In reference to claims 2 and 4, Kanenobu further discloses the transaxle including an input (29) and an output (6) on the same side of the housing, wherein the input is coupled to the transmission and the output is coupled to the front differential; and wherein the transaxle includes an internal mechanical disconnect (fig. 3) that facilitates decoupling the transaxle from the front differential.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanenobu in view of Hass et al. U.S. 2005/0284682 (“Hass”).  Kanenobu does not disclose a passenger capsule.  Hass teaches a passenger capsule (2), a front module (1) coupled to the passenger capsule, and a rear module (3) coupled to the passenger capsule, such that when placed in combination, the front differential is a front structural component of the front module (Kanenobu 125), and wherein the housing of the transaxle is a rear structural component of the rear module (9). One of ordinary skill in the art at the time the invention was filed would find modifying Kanenobu such that it comprised the passenger capsule and modules in view of the teachings of Hass obvious so as to provide blocks, detachable at their connections as protection in case of blasts [0032].

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanenobu in view of Hass as applied to claim 8 above, and further in view of Hamada.  Kanenobu as modified does not disclose the front differential defining an engine mount.  Hamada teaches the front differential (10) as an engine mount.  One of ordinary skill in the art at the time the invention was filed would find modifying Kanenobu such that it comprised the front differential defining an engine mount in view of Hamada obvious so as to provide a convenient location for the mounting as its relative location to one another (means for solving the problem).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanenobu in view of Hass as applied to claim 8 above, and further in view of T. Roering.  Kanenobu as modified does not disclose a suspension system.  Roering teaches a suspension system (fig. 1), wherein a component of the suspension system (52, fig. 2 and 7) is directly coupled to the housing of the transaxle; wherein the component includes at least one of an upper control arm (124 or 136), a lower control arm (122 or 124), a spring (fig. 7), or a damper (50).  One of ordinary skill in the art at the time the invention .

Claims 7, 8, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanenobu in view of Dziuba et al. U.S. 2013/0241237 (“Dziuba”).  Kanenobu does not disclose a passenger capsule.  Dziuba teaches a passenger capsule (20), a front module (30) coupled to the passenger capsule, and a rear module (40) coupled to the passenger capsule; and wherein the passenger capsule has a monocoque hull structure [0021] that does not include frame rails extending along a bottom thereof, such that when placed in combination, the front differential is a front structural component of the front module (Kanenobu 125), and wherein the housing of the transaxle is a rear structural component of the rear module (9).  One of ordinary skill in the art at the time the invention was filed would find modifying Kanenobu such that it comprised the passenger capsule and modules in view of the teachings of Dziuba obvious so as to provide a body with light weight and low profile [0019] and take advantage of the material strength of the armor to act as a structure [0021].

Allowable Subject Matter
Claim 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art references do not disclose or teach a military vehicle comprising, inter alia, a front axle, a front differential coupled to the front axle, the front differential defining an engine mount.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614